DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/05/2022 has been entered.  Claims 16-26 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as obvious over Hessler et al. (US 20130214027 A1) in view of Becht (US 4207898 A).
Regarding claims 16, 18, and 21, Hessler et al. discloses a circular stapling device (10) comprising: an actuator having a housing (18), a clamping knob (22), and a firing knob (20), the firing knob (20) and the clamping knob (22) being rotatably supported on the housing; an approximation assembly supported within the housing (18), the approximation assembly including a drive screw (32) and an anvil retainer assembly (38) secured to the drive screw and extending from a distal portion of the housing ([0064], figs. 1-4), the clamping knob being operably associated with the drive screw such that rotation of the clamping knob causes axial movement of the drive screw and the anvil retainer assembly in relation to the housing [0065-0068]; a firing assembly supported within the housing, the firing assembly including at least one drive member (72) and a pusher member (74/186) engaged with a distal portion of the at least one drive member, the at least one drive member having a proximal portion positioned to be engaged by the firing knob, the firing knob being rotatable about the housing to effect axial movement of the firing knob in relation to the housing, wherein axial movement of the firing knob in relation to the housing causes axial movement of the at least one drive member and the pusher member in relation to the housing; and a tool assembly (16/30/31) supported on a distal portion of the housing ([0061-0068, 0072-0073, 0078] figs. 1-4).
Hessler et al. does not disclose having a firing knob being rotatable about the housing, the firing assembly including at least one drive member and a pusher member engaged with a distal portion of the at least one drive member, the at least one drive member having a proximal portion positioned to be engaged by the firing knob, the firing knob being rotatable about the housing to effect axial movement of the firing knob in relation to the housing, wherein axial movement of the firing knob in relation to the housing causes axial movement of the at least one drive member and the pusher member in relation to the housing and the actuator housing having screw threads, the firing knob engaged with the screw threads on the housing and having at least one drive member includes a transverse extension that extends through an opening in the housing, the transverse extension being positioned to engage the firing knob.
Becht teaches a surgical device (1) having a housing (2), a firing knob (50) being rotatable about the housing (2), the knob/drive wheel (50) rotatably mounted in external notch 51 in (2b) of the housing (2), having internal threads (52) threadably attached to a split nut (55 -55a/55b), the firing assembly including at least one drive member (27) and a pusher member (29) engaged with a distal portion of the at least one drive member, the at least one drive member having a proximal portion (58/61) positioned to be engaged by the firing knob (via lugs 56/59 of nut), the firing knob being rotatably supported about the housing to effect axial movement of the firing knob in relation to the housing, wherein axial movement of the firing knob in relation to the housing causes axial movement of the at least one drive member and the pusher member in relation to the housing (rotation of drive wheel/knob 50 causes nut 55 axial movement of the drive member, col. 5, lines 34-59, col. 6 lines 66-col. 7, line 31, figs. 1-2 and 7-9) and Becht teaches the at least one drive member includes a transverse extension that extends through an opening in the housing, the transverse extension being positioned to engage the firing knob (split halves have lugs 56/59 through slots 57/60 of body 2, col. 7, lines 15-31, figs. 1-2 and 7-9).
Given the suggestion and teachings of Hessler et al. to have a rotatable clamping knob and firing handle, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the firing knob with being rotatable about the housing, the firing assembly including at least one drive member and a pusher member engaged with a distal portion of the at least one drive member, the at least one drive member having a proximal portion positioned to be engaged by the firing knob, the firing knob being rotatable about the housing to effect axial movement of the firing knob in relation to the housing, wherein axial movement of the firing knob in relation to the housing causes axial movement of the at least one drive member and the pusher member in relation to the housing and the actuator housing having screw threads, the firing knob engaged with the screw threads on the housing and having at least one drive member includes a transverse extension that extends through an opening in the housing, the transverse extension being positioned to engage the firing knob for having more compact design, ergonomics, and/or more precise adjustment with threads as taught by Becht.
Regarding claims 17 and 22, Becht teaches the firing knob has internal threads (52) threadably coupled to the screw threads of the housing (nut 55, col. 7, line 31, figs. 1-2 and 7-9).
Regarding claims 19 and 23, Becht teaches the at least one drive 
member includes first and second drive members (split halves have lugs 56/59 through slots 57/60 of body 2, col. 7, lines 15-31, figs. 1-2 and 7-9).
Regarding claims 20 and 24-26, Hessler et al. teaches having a 
biasing member (106) positioned to urge the pusher member and the at least one drive member (72/74) proximally within the housing ([0061-0068, 
0072-0073, 0076-0078] figs. 1-4), a coupling member (86) positioned between the actuator and the tool assembly, wherein the biasing member is positioned in compression between the pusher member and the coupling member (figs. 1-4).
Response to Arguments
Applicant’s arguments, see Remarks, filed 07/05/2022, with respect to the rejection(s) of claim(s) 14-15 under Nativ et al. in view of Casasanta et al. and further in view of Carter et al. and the Double Patenting Rejection have been fully considered and are persuasive via cancelling claims 14-15.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hessler et al. (US 20130214027 A1) in view of Becht (US 4207898 A).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731